In a proceeding pursuant to CPLR 3102 (subd [c]) to obtain disclosure as an aid to bringing an action, the appeal is from an order of the Supreme Court, Westchester County, entered September 5, 1979, which, inter alia, granted the petition. Order reversed, on the law, with $50 costs and disbursements, and application denied. The facts disclosed in petitioner’s affidavit indicate that he has sufficient information to enable him to draw a complaint without the examination which he requests (see Zakarias v Radio Patents Corp., 20 AD2d 795). In view of the determination herein, we find it unnecessary to pass upon the ethical issue presented. Mangano, J. P., Gibbons, Rabin and Gulotta, JJ., concur.